Title: To George Washington from James Hill, 2–3 July 1773
From: Hill, James
To: Washington, George



Sir
Yorke County 2d[–3] July 1773

I have been very uneasey relative to the Shiping the Tobo since I have recd your instructions to put 10 on board Easten but yr Letter got Mislaid in the office for I applyd the 25th or 26th of May & the young man Appeard to be at a stand But at last said there was none & Capt. Peterson hastend me to put what Tobo I had on board immediately & by your Shiping to no other person last year Made Shure you intended it all for the same agn as Easten Applyd last year & yo. let him have none for I have put my Self to a Great deel of Trouble since I got your Instructions for Just as I returnd from up the Country from havg an Acct of the flat being loaded there was abt that Quty left & I immedately after recg Yr Letter went up to Stop that Quty but was two Late which hope it will Make no Great difference with you As I have Acted & don for the best—The inclosed is the Wts & Numbers of the Tobo that was shipd; at the time I sent & took the Wts from Litlepages Trowers Tobo Was not then put on Board only

one & there was one Hhd of Richd Streets that was not heavey Enough wch I had reprised to a 1000 Which is since Shipd & Trowers too & one Hogshead of Hanover Tobo for the rent of that Land in Hanover 1005 Wt to the Best of my recollection I woud have sold it in the Country but they gave me a Tollerable Carrecter of it & Tobo Sold Low; I had Purchased the overseers Tobo Before your letter got to hand at 2d. the Tobo in New kent & Davenports in K. Wm the overseers below did not care to take that Price & agreed to take what Wm Graves Gave the overseers in that Estate which is not yet Setled—Joseph Davenport & my Self had some Conversation when I was up last respecting his Lay he has Always had the 8th of what was made in Corne & Tobo & a 3d. of the Butter wch I refused Givg & he desired it might be referd to you & that he hoped you woud not think of Alterring his Lay the agremt with what men I have employd has been A Shair for Every 8 hands & he thinks its two little & Likewise what part of Butter you woud think of Givg as you have A list of the Hands & there Ages please to give me yr Opinion he says you know what Business he left to come in your employ. You desire me to inform you how our Crops come on I think they are tollerable Considerg the Poverty of the Land & the Sickness of the people I am in Hopes to make a Crop of wheat but have had the most Trouble with my Harvest I ever had in all my life the people at Mill Quarter has lost a pardious deel of time with the Measles which has put that Plantation much behind hand I expect to make a very Good Crop my own Place where I live I am in hopes of makg between 4 & 5 Hundred Bushls wheat & our oats are pretty Good but not in yet, I sowd 35 Bushels at home & Near that Quty at the Quarter over the mill our wheat is much Better below than above our Corne is Low & the Tobo all Standg Very well & looks Very well only Small we have some Just acomg in the Top.
I woud have Sent you an Acct of the Tobo Shipd before this but have Waited for to know if the Eastenshore Tobo was come over I spoke to Capt. Peterson at K. William Court & it was not come then & he informd that he had his load for some time & only waited for that Tobo which woud fill him up & they wrote me from the Easten shore that Wilkinss Vessell was Expected in Every day which woud be Sent of immediately with the Tobo which was abt the 10th June & I have tryed Every Vessell that I

saw at the Cap[ita]l Landg & coud not get one some two Small in the Hole & those that were larger Were otherways engaged & no one on the Easten shore will undertake but Wilkins there Vessells Genally two Small but hope he wont let us meet with Another Disappointmt as he promisd a second time at the last meetg as he had disapptd Last he woud be shure to send it now however Capt. Peterson said if it come two late for him they had another Ship in Jas River which he woud have it sent on board of her, I wrote over yesterday to know the reason of its not comg tho. much Expect it is on board but had not an oppertunity of Seeg the Capt. since K. Wm Ct.
Relative to an Invoice Please to look at the Last years invoice & Quty of Oznabgs fell Short 80 Ells wch was obliged to purchase & 20 yds of Cotton there Woud abeen Cotton Enough or near it but the man I got to Cut out Cut several Suits two Small which will do for this year & as I shall have a good deel of Woollen Cloth Spun hope we shall have some negro Cotton to spare & as you Sent for no Blankets must have it Cut up into Blankets for the wenches with Child & those who have young Children & make it go as far as it will & as to Nails hoes, & Rakes there was Just Enough & not any to spare I have sent you a list of what other Nessaryes I think will be wantg or what I can at this time recollect—the above I wrote yesterday & Sent to town for yr Letter on Satterday morng & in answer you desire I will give year [ear] to what yr Direction Which be that you think I have ⟨Invented⟩ a falcity abt yr Letter being Mislaid in the office as Ive above Mentiond I applyd the 25 or 26 of May & they Sd there was none for which reason I supposed you Intended the Tobo to go as it did Last year to Cary & Coy & as to followg yr Direction there is no man has ever endeavourd to come up to any Direction more then I have to yrs in Every respect, & there is no man Born that has undergone more to Serve you & the Estate then I have done & as to a falcity I Scorne to tell one as much as any man Breathg, which I told you when I took the Business that if you thought I did not answer every Purpose I was willing to give up to those you thought answerd the Business Better, it was no advantage to me to Send the Tobo contrary to your Instructions I last year told you that Capt. Easten applyd for abt 10 Hhds wch you Sd you formely let him have the Easten Shore Tobacco but if you think Proper for me to continue I

never will ship one Hhd without yr Direction nor woud not now only the Capt. desired I woud make all the Despatch I Possably coud & I expected you was to the Norw’d & by my Getg no Instruction thought it might be a disappointmt to wait till you returnd.
I have had the Misfortune to Loose the Miller dyed a satterday last which obliges me to put one of the old Carpenters old ned which by his Caracter when he was there Before I came in the Estate was not approved of by the Custommers therefore I think it the Best way to Continue him Till the Mill is rebuilt this fall as the Person employd Will be Idle while the mill is buildg—I am Likely to make a Tollerable Crop of wheat & whether you woud like of my Geting of two wheat Fans to clean the wheat I think to the Best of recollection Colo. Sym told me his was 5£ 5 or there Abts wch I did not care to Engage two of them till I acquaintd You, wch please to direct whether I must get one for the upper Plantations & one for the Lower; I have been so busily Engaged for this fortnight Past with my Harvest the people provg sickly & the rest so very Auquard [awkward] that I have been feteauged almost out of my Life that I at this time recollect nothing more then if Mrs Washgton & yrSelf woud let ⟨memey⟩ & her Famyly Come down as its so vastly Ilconvenient at these Busy times to spare a boy & horse to send the cloaths up to be made as She cant Spin that wench Beller that you were Lookg at when at the white house I have down & put her under the Doctor & She begd to go up to see her Children & She ant able to go into the Crop so she is a spinner & thought they did not do so much there as if they were down & proposed Bringg them down & it seems like death to them to be removed wch I think if they were down it might be an advantage to the Estate for the seemsters & Spinners all to be up there dont as half as much as to be down. Yr Very Hble Servt

James Hill

